UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1053



KELVIN J. HURDLE,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, DEPARTMENT OF EN-
VIRONMENTAL QUALITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-336)


Submitted:   June 29, 2001                  Decided:   July 16, 2001


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin J. Hurdle, Appellant Pro Se. Martha Murphey Parrish, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin J. Hurdle seeks to appeal the district court’s order

granting summary judgment against him on his Title VII claims. See

42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2000).    We have

reviewed the record, the district court’s opinion, and the ma-

terials submitted by the parties and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hurdle v. Virginia, No. CA-00-336 (E.D. Va. Jan. 5, 2001).    We deny

Hurdle’s motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                2